               Case 2:19-cv-00800-TLN-KJN Document 2 Filed 05/06/19 Page 1 of 3

1    Seyfarth Shaw LLP
     Jonathan L. Brophy (SBN 245223)
2     brophy@seyfarth.com
     2 029 Century Park East, Suite 3500
3    Los Angeles, California 90067-3021
     Telephone: (310) 277-7200
4    Facsimile: (310) 201-5219
5    SEYFARTH SHAW LLP
     Timothy M. Rusche (SBN 230036)
6    trusche seyfarth.com
     Christop er Im (SBN 312838)
7    cim seyfarth.com
     601 outh Figueroa Street Suite 3300
8    Los Angeles, California 90017-5793
     Telephone: (213) 270-9600
9    Facsimile: (213) 270-9601
10   Attorneys for Defendants
     ROHR INC., HAMILTON SUNDSTRAND and
11   UNITED TECHNOLOGY CORPORATION
12

13                              UNITED STATES DISTRICT COURT
14                             EASTERN DISTRICT OF CALIFORNIA
15

16   NATHANIEL MORGAN, an individual,               Case No. 2:19-at-350
     and on behalf of others similarly situated,
17                                                  (Solano Superior Court Case No.
                       Plaintiff,                    FCS052589)
18
              v.                                    DECLARATION OF WILMA
19                                                  HARRIS IN SUPPORT OF
     ROHR, INC., a corporation; HAMILTON            DEFENDANTS' NOTICE OF
20   SUNDSTRAND, a corporation, dlb/a               REMOVAL TO FEDERAL COURT
     COLLINS AEROSPACE; UNITED
21   TECHNOLOGY CORPORATION, a                      Date Action Filed:     March 27, 2019
     corporation; and DOES 1 through 50,
22   inclusive,
23                     Defendants.
24

25

26

27

28


                    DECLARATION OF WILMA HARRIS IN SUPPORT OF REMOVAL
      56368861v 1
                   Case 2:19-cv-00800-TLN-KJN Document 2 Filed 05/06/19 Page 2 of 3

1                                           DECLARATION OF WILMA HARRIS
2                1,    Wilma Harris, declare and state:
3                 1.        I   have personal knowledge of the following facts and could and would
4        testify competently if called to do so.
5                 2.        I am currently employed by Rohr, Inc. I have worked for Rohr, Inc., for
6        over 32 years. My current role is as the Manager, FIR Operations - Aerostructures.
7                 3.        In my current position, I have human resources oversight and responsibility
8        for Rohr, Inc.
9                 4.        Based on my position, I also have a general knowledge of Rohr's operations
10       throughout California. To this extent, I know that there are two Rohr, Inc., facilities in
11       California, one in Riverside and the other in Chula Vista.
12                5.        Based on my position, I have access, in the regular course of business, to the
13       personnel and payroll records of the employees at both Rohr facilities, including those of
14       Plaintiff Nathaniel Morgan. After reviewing these personnel and payroll records, I can
15       competently testify to the following:
16                 6.       On or about December 15, 2014, Nathaniel Morgan began working for Rohr,
17       Inc., as an Operations Specialist. Mr. Morgan's employment with Rohr was terminated
18       on or about December 9, 2016.
19                 7.           All employees are required to keep their contact information current during
20        their employment with Rohr. The last known address Rohr has on file for Mr. Morgan is
21        one in El Cajon, California.
22                  8.          From about March 27, 2015 to about March 27, 2019, Rohr employed
23        approximately 1,540 hourly non-exempt employees, including Mr. Morgan, in California.
24                  9.          The average hourly rate for Rohr's hourly non-exempt employees during
 25       this period is approximately $29.33.
 26                   10.       The average overtime rate for Rohr's hourly non-exempt employees during
    27    this period is approximately $43.99.
    28


                                 DECLARATION OF WILMA HARRIS IN SUPPORT OF REMOVAL
          5636886 I % 1
               Case 2:19-cv-00800-TLN-KJN Document 2 Filed 05/06/19 Page 3 of 3

              11.   Since about March 27, 2016, Rohr terminated the employment of
     approximately 483 hourly non-exempt employees.
1             12.   From about March 27, 2015 to about March 27, 2019, Rohr's hourly non-
4    exempt employees worked approximately a combined 239,554 workweeks.
5             13.   From about March 27, 2018 to about March 27, 2019, Rohr employed
6    approximately 1,066 hourly non-exempt employees. These individuals worked a total of
7    approximately 28,347 biweekly pay periods during this time.
8

9             I declare under penalty of perjury that the foregoing is true and correct.
10            Executed this      day of April 2019, at   (Mob        ,C4 16stib.
11

12

13

14

15

16

17

18

19

/0

21



23

24

25

26

27

28


                     DECLARATION OF WILMA HARRIS IN SUPPORT OF REMOVAL
      56368861v 1
